Land Consolidation and Development Agreement of the Galaxy Bay Project

This agreement is signed among the undersigned on November 16, 2006 in Beijing,
the People’s Republic of China (hereafter called “China”):

Party A: Shenyang Jitian Property Company Limited Registered Address: No301-8
Shuangyuan Road Dongling District Shenyang Authorized Representative: Duan
Jingshi

Party B: Shengyang Maryland International Industry Company Limited Registered
Address: No.69 Heping North Street, Heping District Shenyang Authorized
Representative: Jiang Fang

Whereas:

1.

Party A is a legally established operating as a Wholly Owned Foreign Enterprise
formed under the laws of the People’s Republic of China in Shenyang, Liaoning,
PRC. Silverstrand International Holdings Company Limited (hereafter called
“Silverstrand International”) holds 100% of Party A’s equity interest when this
agreement is concluded. In addition, Party B is a Foreign Funded Enterprises
established in China by Silverstrand International.


2.

On March 20, 2006, the Chessboard Mountain Tourism Development Board of the
Shenyang City Planning and Land Resources Bureau signed a “National Land Use
Right Transfer Contract” (No. 20060003) with Party A. The Bureau approved Party
A to develop a residential project (including commercial development) with an
area of 420,317 m(2) on a piece of land numbered QPS06-001 in the Chessboard
Mountain Development Zone Qianling Community Xiaohenan. The project is
hereinafter referred to the Galaxy Bay Project.


3.

Upon signing this agreement, Silverstrand International will sign an Equity
Transfer Agreement – Jitian Property Company Limited (hereafter called the
“Equity Transfer Agreement”) with Beijing Capital Land Limited ( hereafter
called “Bj Capital”) and Reco Ziyang Pte Ltd (hereafter called “ Reco Ziyang”)
in which Bj Capital and Reco Ziyang will purchase respectively 50% of Party A’s
equity interest held by Silverstrand International. Party A will then be changed
to a Sino-Foreign Joint-venture Company(hereafter called the “Joint-venture
Company”). Upon completion of the aforesaid equity transfer, Party A will be
called “Joint-venture Company” in this agreement. Upon signing the equity
transfer agreement, Bj Capital and Reco Ziyang will increase Party A’s total
investment capital from $29,000,000.00 to $79,000,000.00, and the registered
capital from $20,000,000.00 to $ 40, 000,000.00, which Bj Capital and Reco
Ziyang shall pay Party A’s registered capital of $20,000,000.00 respectively.
While Silverstrand International has invested a registered capital of
$1,399,970.00 for Party A, Bj Capital and Reco Ziyang shall invest
$19,300,015.00 respectively as the registered capital to Party A upon the
completion of the equity transfer.




--------------------------------------------------------------------------------



4.

Party B will be responsible for the land consolidation and development of the
Galaxy Bay Project such as “Three Supplies One Level” and formal “Seven Supplies
One Level” as of the start of the project. As the principal party for
development and construction of the project, the Joint-venture Company shall pay
Party B the corresponding land consolidation fee.


Hereby, concerning the land consolidation and development of the Galaxy Bay
Project’s construction land use, through negotiation, Party A and Party B have
unanimously come to an agreement with following terms:


Chapter 1  Outline of Construction Land Use of the Galaxy Bay Project

Location Xiaohenan Qianling Community Chessboard Mountain Tourism Development
Zone Shenyang Liaoning Land Purpose Residence and commerce Size of Transferred
Land 420,317m2 Years of Land Use Right Transfer Residential land use of 70
years, commercial land use of 40years, counted upon the date of the conclusion
of the national land use right transfer contract about this land Project Name to
be Constructed on the Land the Galaxy Bay Project Construction scale of Project
Total Size of Floor Area: 893,943.50 m2

Chapter 2  Obligations of Party B in the Land Consolidation and Development

2.1

Party B accepts the responsibility of urging the Chessboard Mountain Tourism
Development Board of the Shenyang City Planning and Land Resources Bureau to
sign the Supplement Agreement to the National Land Use Right Transfer Contract
(No. 20060003, hereinafter called the “Transfer Contract”) with Party A as of
November 30, 2006, in which the following contents should be covered; that the
size of the transferred land of the Galaxy Bay Project is 471,350.21m(2), that
the plot ratio is a minimum of 1.7, and that no additional amount of money will
be paid by Party A after its payment in the sum of RMB 456,043,945.00¥ as the
land price for the entire project as specified in the Confirmation Letter of
Auction of the Galaxy Bay Project land use(document Shen Qi Jiao Zi20061).


2.2  

Party B guarantees to be responsible to complete the necessary applications for
a new National Land Use Permit following the increase of land use size for the
Galaxy Bay Project as of December 15, 2006, upon conclusion of the Supplement
Agreement to the Transfer Contract as specified in Clause 2.1 of the agreement.
Party A should pay the remaining unpaid balance of RMB 26,043,945.00¥of the
total land price of RMB

2

--------------------------------------------------------------------------------



456,043,945.00¥ of the Galaxy Bay Project; Party Party B will be responsible to
obtain the new National Land Use Permit within 3 working days upon the
completion of Party A’s payment in the aforesaid mentioned amount of the unpaid
land price.


2.3

Party B accepts the responsibility for the completion of the planning adjustment
procedures of the Galaxy Bay Project and obtaining the necessary Planning Permit
for Land Use for construction purposes as of November 30, 2006. The specific
adjustment index is as follows:


2.3.1

The plot ratio of the Galaxy Bay Project is increased from 1.6 to a 1.7 minimum.

2.3.2

The floor area of the Galaxy Bay Project is increased to minimum 801,295.357m2.


2.4

Party B accepts responsibility to insure the construction area of the Galaxy Bay
meets the standard of “Three Supplies One Level” as of November 30, 2006, pay
any corresponding expenses accrued and all necessary equipment, material,
construction and closing fees, etc., to the standard of the aforementioned
“Three Supplies One Level”. Construction refers to:


2.4.1

Road Supply:Party B accepts the responsibility to construct and complete a
two-way motorway, accessible within the building line of the Galaxy Bay Project.

2.4.2

Water Supply:Party B accepts the responsibility to meet the requirement of a
temporary water supply for the Galaxy Bay Project (with piping a minimum of 50mm
in diameter) connecting to the well and water meter within the building line of
the construction area, with complete installment of the water meter,
construction and inspection of the well and all related valves.

2.4.3

Electricity Supply: Party B accepts the responsibility to meet the requirement
of temporary electricity supply for the purpose of construction with installment
of the transformer, a low-voltage brake box at the exit port and the necessary
outer lines, as of November 30, 2006.

2.4.4

Land Level:Party B accepts the responsibility to demolish the necessary
buildings, remove and/or dismantle the aerial circuitries, remove or cut down
the necessary trees needed to complete the construction area of the Galaxy Bay.
The clearing the construction site of all above and below ground debris, waste
materials, toxins etc. Party A will not be held responsible for the theft of
sand from the construction site.M


2.5

Party B accepts responsibility to insure that the construction area of the
Galaxy Bay Project meet the standards set forth in the “Seven Supplies One
Level” as of November 30, 2007, and pay any of the necessary, corresponding fees
(except Party C’s proportion specified in Clause 2.5 of the agreement) accrued,
such as; finance fees, equipment and material fees, construction fees and
closing fees, etc.. The standard of the aforementioned “Seven Supplies One
Level” refers to:

3

--------------------------------------------------------------------------------



2.5.1

Road Supply: Party B accepts responsibility to pave the road outside of the
building line of the Galaxy Bay Project to meet the requirements of the Shenyang
City Urban Planning Commission.

2.5.2

Communication, CATV and ADSL Supplies: Party B accepts the responsibility to
bury and pave cables to the nearest connecting point within the building line of
the Galaxy Bay Project and complete the construction of all necessary
connections.

2.5.3

Water Supply: Party B accepts the responsibility to connect the water-supply
piping to the general valve well, complete the installment of the valve,
overseeing the completion of the well thus insuring the water supply. The
construction standard and water-supply capacity of the aforementioned
water-supply piping and well should be in accordance with the design
specifications and corresponding provisions of the State as well as Shenyang
City.

2.5.4

Gas Supply: Party B accepts the responsibility to connect the gas-supply piping
to the pressure-adjustment station within the building line of the Galaxy Bay
Project, and complete the construction and inspection, thus insuring that it is
safe and in working order. Party A is to prepay the gas finance fee of RMB
1,600¥ for each household. The construction standard and gas-supply capacity of
the aforementioned gas-supply piping and pressure-adjustment station should be
in accordance with the design specifications and corresponding provisions of the
State and Shenyang City.

2.5.5

Sewerage Discharge Supply: Party B accepts the responsibility to connect the
sewerage-discharge piping to the necessary facility within the building line of
the Galaxy Bay Project, complete the construction and inspection of the facility
and provide facilities for sewerage discharge in accordance with the project
scale. The construction standard and sewerage-discharge capacity of the
aforementioned sewerage-discharge pipe and checking well should be in accordance
with the design specifications and corresponding provisions of the State and
Shenynag City. Party B also guarantees to coordinate with relevant government
administration bureaus not to construct any sewage discharge facility to the
south of the Newly Developed River or to the east of the Dongli Road.

2.5.6

Heat: Supply: Party B accepts the responsibility to connect the heat-supply
pipeline to the heat-transformer station within the building line of the Galaxy
Bay Project, complete the construction and inspection of the station and
procedures associated with heat supply. Party A will pay the related heat-supply
fee of a maximum RMB 70¥ per m2 of the floor area. The construction standard and
heat-supply capacity of the aforementioned heat-supply pipeline and
heat-transformer station should be in accordance with the design specifications
and corresponding provisions of the State and Shenyang City.

2.5.7

Electricity Supply: Party B accepts the responsibility to connect the city net
cable to the transformer substation within the building line of the Galaxy Bay

4

--------------------------------------------------------------------------------



Project, complete the construction and inspection of the station and procedures
necessary for electricity supply. Party A will pay the relevant
electricity-supply fee of a maximum RMB 90¥ per m2 of the floor area. The
construction standard and electricity-supply capacity of the aforementioned
cable and transformer substation should be in accordance with the design
specifications and corresponding provisions of the State and Shenyang City.

2.5.8

Land Level: Party B accepts the responsibility to demolish the necessary
buildings, remove or dismantle the aerial circuitries, remove or cut down the
trees on the ground of the construction area of the Galaxy Bay, remove and clear
the construction site of any or all aboveground and underground obstructions and
residues necessary to provide a level and usable construction site. Party B is
not responsible for the theft of sand from the site.

In the process of the aforementioned “Seven Supplies One Level”, Party A bears
the construction fee of no more than RMB10,000,000.00. Upon Party B’s signing of
contract ( such kind of contract is called the “ Municipal Contract” hereafter)
of “Seven Supplies One Level” with the government administration
bureaus/professional corporations, Party A should pay the contract sum of money
to the corresponding parties within 3 working days following receipt and
verification of the written notice of payment from Party B. But Party A’s total
payment of the construction cost shall not exceed RMB 10,000,000.00 according to
the aforesaid specifications; Should the money paid is less than that amount of
money, Party A should pay Party B the balance with formal receipts from Party B
in accordance with regulations of the tax administration bureau.

2.6

Party B accepts the responsibility for the necessary application and the
acquiring of the Planning Permit of Construction Engineering and the Building
Permit of Construction Engineering respectively for the first phase of the
Galaxy Bay Project, and pay the associated costs accrued from the aforesaid
permits as of November 30, 2006.


2.7

Party B accepts the responsibility to assist Party A in the signing of the
Archeology and Reconnaissance Contract of the Galaxy Bay Project with the
related administration bureau in charge of archeology and reconnaissance of the
Galaxy Bay Project as of November 30, 2006. Party A should pay the archeology
and reconnaissance fee, a maximum of RMB 4,100,000.00, in accordance with the
clauses under the contract. Any additional fees should be paid by Party B.


2.8

Regarding the improper and non-standard form of planning and construction
procedures concerning the Galaxy Bay Project, Party B should take responsibility
to complete all the corresponding adjustment as of November 30, 2006, making it
legal, valid and standard.


5

--------------------------------------------------------------------------------



Chapter 3  Land Consolidation Fee and Its Payment Method

3.1

The Joint-venture Company should pay the land consolidation fee to Party B in
accordance to the clauses under this agreement. Party B guarantees that no any
other third party would be entitled to claim for its right and compensation
regarding the aforesaid fee from Party A. Otherwise Party B should bear Party
A’s loss thereby with full compensation.


3.2

Hereby Party A and Party B confirm that the land consolidation fee under the
agreement is totally RMB 103,982,236.¥ which should be paid to Party B by the
Joint-venture Company upon the effectiveness of this agreement.


3.3

The payment schedule of the land consolidation fee from Party A to Party B
should be as follows:


3.3.1

The Joint-venture Company should pay Party B the land consolidation fee of
RMB8,982,236.10¥ within 3 working days following Reco Ziyang Pte Ltd’s
verification of Party A’s registered capital.

3.3.2

The Joint-venture Company should pay Party B the land consolidation fee of
RMB5,000,000¥ within 3 working days following Party B’s performance of its
obligations as specified in Clause 2.5.1 of the agreement.

3.3.3

The Joint-venture Company should pay Party B the land consolidation fee of
RMB5,000,000¥ within 3 working days following Party B’s performance of its
obligations as specified in Clause 2.5.2 of the agreement.

3.3.4

The Joint-venture Company should pay Party B the land consolidation fee of
RMB10,000,000¥ within 3 working days following Party B’s performance of its
obligations as specified in Clause 2.5.3 of the agreement.

3.3.5

The Joint-venture Company should pay Party B the land consolidation fee of
RMB10,000,000¥ within 3 working days following Party B’s performance of its
obligations as specified in Clause 2.5.4 of the agreement.

3.3.6

The Joint-venture Company should pay Party B the land consolidation fee of
RMB10,000,000¥ within 3 working days following Party B’s performance of its
obligations as specified in Clause 2.5.5of the agreement.

3.3.7

The Joint-venture Company should pay Party B the land consolidation fee of
RMB15,000,000 ¥ within 3 working days following Party B’s performance of its
obligations as specified in Clause 2.5.6 of the agreement.

3.3.8

The Joint-venture Company should pay Party B the land consolidation fee of
RMB20,000,000¥ within 3 working days following Party B’s performance of its
obligations as specified in Clause 2.5.7 of the agreement.

3.3.9

The Joint-venture Company should pay Party B the land consolidation fee of
RMB20,000,000¥ within 3 working days following Party B’s performance of its
obligations as specified in the clauses from 2.5.1 to 2.5.7 and 2.5.8 of the
agreement.

6

--------------------------------------------------------------------------------



Chapter 4  Liability of Breach

4.1

Either party’s failure to perform in accordance with the clauses in the
agreement is known as breach of the agreement. The complying party is entitled
to require the breaching party to adopt full, effective and timely measures to
eliminate the aftermath of its breach without delay. The breaching party should
perform its liability and compensate for the complying party’s loss resulted
from its breach, according to the special stipulations relevant to breach under
the agreement or the regulations under relevant laws and regulations of PRC
(when there is no special stipulation in the agreement on certain breach).

4.2

Should any following case occurs, Party B is regarded as breach of the
agreement:

4.2.1

Party B violates any stipulation under Chapter 2 and 3, and lead to
inefficiency, reversibility or incompletion of the agreement’s effectiveness or
the Joint-venture Company’s right of any under the agreement.

4.2.2

Party B fails to perform its obligations in accordance to the relative
stipulations under the agreement.


4.3

Should Party B is in breach of this agreement, the Joint-venture Company as the
complying party is entitled to adopt the following one or more relieving
measures to protect its right:

4.3.1

Relieve its obligations under the agreement and restitutes them after the
elimination of Party B’s breach state. The Joint-venture Company’s intermittence
of its obligations according to this clause is not regarded as its
non-performance or delaying its performance of the obligations.

4.3.2

Inform Party B in written notice to rectify its breach actions within 10 days.
If Party B fails to eliminate its breach state within the time limit, it should
pay the Joint-venture Company RMB50,000¥ as its breach fee each day overdue
until its elimination of all the breach states; The Joint-venture Company is
also entitled to inform Party B in written notice to cancel the agreement
effective upon the arrival of the written notice. When the Joint-venture Company
fulfills its right to terminate the agreement, relevant compensations shall be
claimed according to Clause 4.5 of the agreement.

4.3.3

Demand Party B to refund the Joint-venture Company any sum of the land
consolidation fee having been paid to it within 5 days following Party B’s
receipt of the written notice by the Joint-venture Company. If the money is not
refunded within the time limit, Party B should pay the Joint-venture Company
0.05% of the should-be-refunded money as its breach fee until the date when all
the money is refunded.

4.3.4

Demand Party B to compensate all the Joint-venture Company’s loss.


4.4

If the Joint-venture Company fails to pay Party B the land consolidation fee
within the time limit specified in this agreement, Party B is entitled to inform
the Joint-venture Company to rectify its breach action within 10 days in written
notice. If the Joint-venture Company fails to do so within the time limit, it
should pay Party B 0.05% of the should-be-paid money as its breach fee until the
date when the money is paid off.

4.5

Each complying party or several parties are entitled to claim its or its
compensations due to the breaching damage in accordance to the agreement and
would be paid RMB

7

--------------------------------------------------------------------------------



500,000 by the breaching party as breach fee according to the stipulations under
the agreement.

4.6

The effectiveness of Chapter 4 shall not be affected by the termination or
cancellation of the agreement.

Chapter 5   Confidentiality

5.1

Either party under this agreement shall be obliged to keep confidential about
the agreement or proceedings related to the agreement or any non public
information of the other party (hereafter called “confidential information”)
which shall not be disclosed or divulged to any media, government organ or any
other third party . Either party may disclose its obtained confidential
information to some reasonable extension with prior written permission issued by
the other party, or in the instances of requirements from courts, arbitration
organs, government organs or relevant laws, and informing the other relevant
party by written notice.

5.2

Either party may disclose above-mentioned information to its directors,
management staff, agents, representatives and relevant enterprises who should be
informed to perform the confidential obligations under this chapter, but the
disclosure must be subjected to the necessary scope for the purpose to realize
normal operation.

5.3

Either party’s confidential obligation under Chapter 5 shall be effective and
continuous and not be affected by the agreement effectiveness except that the
aforesaid confidential information is available legally.

Chapter 6  Force Majeure

6.1

Should either party be prevented from performing any of its obligations under
this agreement due to event of force majeure, it need not bear liability of its
breach of agreement.

6.2

Should force majeure occurs, the affected party shall notify the other party of
its occurrence as soon as possible and provide the other party with a
certificate issued by the local competent authorities and written explanations
on its failure, part failure or delay in performing the agreement within 10
working days following its occurrence. Both parties shall negotiate whether to
rescind the agreement, partly relieve obligations under the agreement or delay
to perform the agreement according to the effect degree to the agreement brought
by the force majeure.

Chapter 7  Applicable Law and Settlement of Dispute

7.1

Conclusion, effectiveness, explanation, implementation and dispute of the
agreement shall apply to the applicable laws in the Mainland of the PRC.

7.2

Any dispute arising from or in connection with this agreement shall be
negotiated peacefully between the two parties. Either party is entitled to
submit the dispute to China International Economic and Trade Arbitration
Commission for arbitration which shall be conducted in Beijing in accordance
with the Commission's arbitration rules in effect at the time of applying for
arbitration. The arbitral judgment is final and binding upon both parties.

8

--------------------------------------------------------------------------------



Chapter 8  Notice

8.1

It is stipulated in the agreement that any notices or correspondences from one
party to the other party should be made in a written formats in Chinese and sent
by special person, express delivery (China Post EMS) or facsimile to the
following corresponding addresses or fax numbers:


Party A: Shenyang Jitian Property Company Limited

Recipient: Duan Jingshi
Address: C Site 25-26/F President Building, No.69 Heping North Street, Heping
District Shenyang
Postcode: 110003
Telephone Number: 86-024-22813888
Fax Number: 86-024-22813999

Party B: Shengyang Marylang International Industry Company Limited

Recipient: Jiang Fang
Address: C Site 25-26/F President Building, No.69 Heping North Street, Heping
District Shenyang
Postcode: 110003
Telephone Number: 86-024-22813888
Fax Number: 86-024-22813999

8.2

Any written notices or correspondences are regarded as arrived in the following
instances:


8.2.1

There are marked dates of accepted pieces on the return receipts upon arrival by
express delivery

8.2.2

There are confirmed dates on the printed reports upon the arrival of the files
transmitted by facsimile

8.2.3

There is recipient’s signature upon the arrival by special person.


8.3

Should either involved party change any corresponding content listed in Clause
8.1, it should inform the other party within 7 days following its change.
Otherwise, any delivery of files to the aforesaid listed corresponding addresses
or fax numbers is regarded as valid.


Chapter 9  Other Clauses

9.1

The agreement will be concluded upon the signature and seal by the legal
representatives or assignees authorized from Party A, Party B, and valid upon
the completion of the equity transfer aforesaid in the Equity Transfer
Agreement.


9.2

Party A or Party B bears respectively the implicative guarantee liability
concerning

9

--------------------------------------------------------------------------------



the other party’s liability under the agreement.


9.3

Either party’s failure or delay to exert its right or redress under the
agreement is not regarded as its waiver. Its part exertion of right or redress
should not prevent it from exerting its other rights or redresses.


9.4

Either party should not transfer the agreement to any other three party excluded
in the agreement without the other party’s written acknowledgement.


9.5

Any modification, abridgement or amendment to the agreement will not be
effective until the involved parties have reached a supplement agreement in a
written format with the signature and seal by the representatives or assignees
authorized from the involved parties. If there is any difference in the
stipulations between the aforesaid supplement agreement and this agreement, the
stipulations in the supplement agreement should be taken as standard.


9.6

Either involved party under the agreement should bear its own tax, cost and
expense(including the attorney fee) relating to the transactions under the
agreement and the clauses of the agreement, except any additional stipulations
under the agreement.


9.7

The items, clauses, chapters and captions of the paragraphs in the agreement are
merely set for the convenience of reading. They should not affect the
explanations of the contents and implement of the agreement.


9.8

All the aforesaid days in the agreement refer to the calendar days except
otherwise specified as working days.


9.9

The agreement is issued in Chinese in 4 copies, with either party holding 2
copies respectively. Each copy is of the same legal force.


(The rest of this page is blank)

10

--------------------------------------------------------------------------------



(No text on this page. The signature page of the Land Consolidation and
Development Agreement of the Galaxy Bay Project)

PARTY A: SHENYANG JITIAN PROPERTY COMPANY LIMITED (SEAL)

LEGAL REPRESENTATIVE OR AUTHORIZED REPRESENTATIVE (SIGNATURE):

PARTY B: LIAONING MARYLAND INTERNATIONAL INDUSTRY COMPANY LIMITED (SEAL)

LEGAL REPRESENTATIVE OR AUTHORIZED REPRESENTATIVE (SIGNATURE):

11

--------------------------------------------------------------------------------